DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed on 01/15/2021. Claims 1-8, and 13-25 are currently pending with claims 1, 13, 18, 22, and 25 amended, and claims 9-12 canceled.
  
Response to Arguments
Applicant's arguments filed 01/15/2021, with respect to the art rejections, have been fully considered but they are not persuasive. In response to the applicant’s arguments to the amendments in claims 1, 13, 22, and 25 and regarding the amendment in use of the term “directly” it is contended that the instant specification does not provide a definition for the term. However, the conventional meaning of the term “directly” is “in immediate physical contact” (see https://www.merriam-webster.com/dictionary/directly ).
With that in mind, it can be seen that the prior art Rockley has an extension arm 64 is in immediate physical contact with a base portion 60. The prior art Dunbar, though schematically, also shows the extension arm 54 extends directly from and in immediate contact with a base portion (the bottom portion of 52 and with extension as connected to .
Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, the term “a fan” in line 4 is being interpreted as the boundary layer ingestion fan earlier in the claim and seems the term should read --the boundary layer ingestion fan--.
The term “a radial direction” in line 5 which seems should read --the radial direction-- as a radial direction was already established earlier in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13-17, 19, 21, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0014977 to Shattuck (Shattuck) in view of US 8,314,505 to McLoughlin et al. (McLoughlin) and in view of US Patent 7,223,066 to Rockley (Rockley).
In Reference to Claim 1

a fan (20) including a plurality of fan blades (32) for providing a flow of air in an engine airflow path (of 22); 
a plurality of variable guide vanes (42) for directing air from the fan in a desired direction (along A, see paragraph [0002]), each variable guide vane of the plurality of variable guide vanes defining an inner end (44) along the radial direction, the inner end comprising a base (bottom portion of 42), and an outer end (at extent of 42) along the radial direction, and each variable guide vane attached at the inner end in a rotatable manner (as to change pitch, see paragraph [0013]) to a housing (of 10) of the propulsion device; and 
a pitch change mechanism (44, see paragraph [0013]) and mechanically coupled to at least one variable guide vane of the plurality of variable guide vanes (42) for changing a pitch of the at least one variable guide vane (42). 
Shattuck does not teach the pitch change mechanism positioned radially between the engine airflow path and the plurality of variable guide vanes; wherein the at least one variable guide vane includes an extension arm extending axially outward directly from a side of the base of the at least one variable guide vane, and the pitch change mechanism is positioned aft of the base of the at least one variable guide vane in an axial direction and aligned with the base of the at least one variable guide vane in the radial direction, the pitch change mechanism attached to the extension arm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion device of Shattuck to be a symmetrical propulsion device and having a core as taught by McLoughlin where the variable guide vanes would be mounted to the core and further where the pitch change mechanism would be positioned radially between the engine airflow path and the plurality of variable guide vanes (i.e. positioned in housing 30 and between flow path 16, 18 of McLoughlin and mounted vanes 42 of Shattuck), so as to drive the propulsor (i.e. propeller) of the propulsion device of Shattuck in modifying it to be a symmetrical, and art known alternate, configuration of a propulsion device as taught by McLoughlin (see abstract and col 4, ll 66 thru col 5, ll 3 of McLoughlin).
Rockley is also related to a variable guide vane (38) with a pitch change mechanism (66) to change the pitch of the variable guide vanes (see col 4, ll 29-32), as the claimed invention, and teaches wherein the variable guide vane includes an extension arm (64) extending axially outward directly from a side of a base (60) of the variable guide vane, and the pitch change mechanism (36) is positioned aft of the base of the variable guide vane in an axial direction (left to right or figure 2) and aligned with the base of the variable guide vane in the radial direction, the pitch change mechanism (66) attached to the extension arm (64).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Shattuck to have an 
All the following reference and reference characters relate to the prior art Shattuck unless otherwise specified.
In Reference to Claim 3
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, wherein the plurality of variable guide vanes (42) are configured as outlet guide vanes (aft of fan 32, see figure 1).
In Reference to Claim 4
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, wherein the aeronautical propulsion device (10) is an un-ducted turbofan engine (i.e. turboprop, see figure 1 and paragraph [0007]).
In Reference to Claim 5
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, wherein the aeronautical propulsion device is a turbofan engine (i.e. turboprop, see paragraph [0007]), and wherein the plurality of variable guide vanes (42) is configured for directing a flow of bypass air (airflow not in modified core 22) of the turbofan engine (10).
In Reference to Claim 6
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, wherein the aeronautical propulsion device (10) is an aft engine (i.e. engine aft of the fan 32).
In Reference to Claim 7
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, wherein the plurality of variable guide vanes (42) are attached to the housing (30 of McLoughlin as modifying of Shattuck) of the propulsion device (10) using a plurality of attachment devices (devices that suitably mount the vanes in Shattuck, not shown, see paragraph [0013]).
In Reference to Claim 13
Shattuck discloses a gas turbine engine (10) defining a radial direction (out from A), the gas turbine engine comprising: 
a core (22) comprising a compressor and a turbine (of the core of the gas turbine, not shown), and an inlet (of 22 aft of 32);
a fan (20) located upstream of the inlet of the core, the fan comprising a plurality of fan blades (32);
a plurality of variable outlet guide vanes (42) for directing air from the plurality of fan blades in a desired direction (along A, see paragraph [0002]), each variable outlet guide vane of the plurality of variable outlet guide vanes defining an inner end (44) along the radial direction, the inner end comprising a base (bottom portion of 42), and an outer end (at extent of 42) along the radial direction, and each variable outlet guide vane attached at the inner end in a rotatable manner (as to change pitch, see paragraph [0013]); and 
a pitch change mechanism (44, see paragraph [0013]) and mechanically coupled to the inner end of at least one variable outlet guide vane of the plurality of variable 
Shattuck does not explicitly teach the core defining an annular inlet; each variable outlet guide vane attached to the core of the gas turbine engine; the pitch change mechanism positioned within the core of the gas turbine engine; wherein the at least one variable outlet guide vane includes an extension arm extending axially outward directly from a side of the base of the at least one variable outlet guide vane, and the pitch change mechanism is positioned aft of the base of the at least one variable guide vane in an axial direction and aligned with the base of the at least one variable guide vane in the radial direction, the pitch change mechanism attached to the extension arm.
McLoughlin is also related to gas turbine engine (figure 3), as the claimed invention, and teaches a symmetrical configured gas turbine engine (figure 3) with a core (12) disposed aft of a fan/propeller (14) and an annular core inlet (at 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Shattuck to be a symmetrical gas turbine engine and having a core configured as taught by McLoughlin with the core having an annular inlet, where the variable outlet guide vanes of Shattuck would be mounted to the core and further where the pitch change mechanism would be positioned within the core of the gas turbine engine (i.e. positioned in housing 30 of McLoughlin relative to the mounted vanes 42 of Shattuck), so as to drive the propulsor (i.e. propeller) of the gas turbine engine of Shattuck in modifying it to be a symmetrical, 
Rockley is also related to a variable guide vane (38) with a pitch change mechanism (66) to change the pitch of the variable guide vanes (see col 4, ll 29-32), as the claimed invention, and teaches wherein the variable guide vane includes an extension arm (64) extending axially outward directly from a side of a base (60) of the variable guide vane, and the pitch change mechanism (36) is positioned aft of the base of the variable guide vane in an axial direction (left to right or figure 2) and aligned with the base of the variable guide vane in the radial direction, the pitch change mechanism (66) attached to the extension arm (64).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Shattuck to have an extension arm and pitch change mechanism attached thereto as taught by Rockley, so as to position the pitch change mechanism and to predictably pitch the variable guide vane of Shattuck (see col 4, ll 44-46 of Rockley).
All the following reference and reference characters relate to the prior art Shattuck unless otherwise specified.
In Reference to Claim 14
Shattuck, as modified by McLoughlin, and Rockley, discloses the gas turbine engine of claim 13, wherein the gas turbine engine (10) is an un-ducted turbofan engine (i.e. turboprop, see figure 1 and paragraph [0007]).
In Reference to Claim 15

In Reference to Claim 16
Shattuck, as modified by McLoughlin, and Rockley, discloses the gas turbine engine of claim 13, wherein the plurality of variable outlet guide vanes (42) is configured for directing a flow of bypass air (airflow not in modified core 22) of a turbofan engine (10).
In Reference to Claim 17
Shattuck, as modified by McLoughlin, and Rockley, discloses the gas turbine engine of claim 13, wherein the pitch change mechanism (44) is further mechanically coupled to each variable outlet guide vane (42, see paragraph [0013]). 
In Reference to Claim 19
Shattuck, as modified by McLoughlin, and Rockley, discloses the gas turbine engine of claim 13, wherein the plurality of variable outlet guide vanes (42) is attached to the core (12 of McLoughlin as modifying of Shattuck) of the gas turbine engine (10) using a plurality of attachment devices (devices that suitably mount the vanes in Shattuck, not shown, see paragraph [0013]).
In Reference to Claim 21
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, further comprising an outer nacelle (216 as further taught by McLoughlin) surrounding the fan (32 of Shattuck as it surrounds the fan 214 as taught by McLoughlin) and defining at least in part the flow path (within 216 as taught by 
In Reference to Claim 25
Shattuck discloses an un-ducted turbofan engine (10) defining a radial direction (from A radially out) and an axial direction (along A), the unducted turbofan engine comprising: 
a core engine (22) defining an engine air flowpath (of 22), the core engine having an outer casing defining an inlet (of 22 aft of 32) to the engine air flowpath; 
a fan (20) located upstream of the inlet, the fan comprising a plurality of un-ducted fan blades (32); 
a plurality of variable outlet guide vanes (42) for directing air from the plurality of un-ducted fan blades in a desired direction (along A, see paragraph [0002]), each variable outlet guide vane of the plurality of variable outlet guide vanes defining an inner end (44) along the radial direction, the inner end comprising a base (bottom portion of 42), and an outer end (at extent of 42) along the radial direction, each variable outlet guide vane attached at the inner end, at least one variable outlet guide vane of the plurality of variable outlet guide vanes attached in a rotatable manner (as to change pitch, see paragraph [0013]) to the housing of the engine (10); and

Shattuck does not explicitly teach the inlet to the engine air flowpath that is annular about the axial direction; each variable outlet guide vane attached at the inner end to the core engine; the pitch change mechanism positioned radially between the engine airflow path and the plurality of variable guide vanes; wherein each variable guide vane includes an extension arm extending axially outward directly from a side of the base of the variable guide vane, and the pitch change mechanism is positioned aft of the base of the at least one variable guide vane in an axial direction and aligned with the base of the at least one variable guide vane in the radial direction, the pitch change mechanism attached to the extension arm.
McLoughlin is also related to un-ducted turbofan engine (figure 3), as the claimed invention, and teaches a symmetrical configured un-ducted turbofan engine (figure 3) with a core (12) disposed aft of a fan/propeller (14) and an annular core inlet (at 50) that is annular about an axial direction (left to right, figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the un-ducted turbofan engine of Shattuck to be a symmetrical turbofan engine and having a core engine configured as taught by McLoughlin with the core engine having an inlet annular about the axial direction, where the variable outlet guide vanes of Shattuck would be mounted to the core engine and further where the pitch change mechanism would be positioned radially between the 
Rockley is also related to a variable guide vane (38) with a pitch change mechanism (66) to change the pitch of the variable guide vanes (see col 4, ll 29-32), as the claimed invention, and teaches wherein the variable guide vane includes an extension arm (64) extending axially outward directly from a side of a base (60) of the variable guide vane, and the pitch change mechanism (36) is positioned aft of the base of the variable guide vane in an axial direction (left to right or figure 2) and aligned with the base of the variable guide vane in the radial direction, the pitch change mechanism (66) attached to the extension arm (64).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Shattuck to have an extension arm and pitch change mechanism attached thereto as taught by Rockley, so as to position the pitch change mechanism and to predictably pitch the variable guide vane of Shattuck (see col 4, ll 44-46 of Rockley).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0014977 to Shattuck (Shattuck) in view of US 8,314,505 to McLoughlin et al. (McLoughlin) and in view of US Patent , as applied to claim 1 above, and further in view of US Patent 4,222,234 to Adamson (Adamson).
In Reference to Claim 2
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, except, wherein the plurality of variable guide vanes is configured as inlet guide vanes.
Adamson is also related to a variable guide vane system (51, 53) to an aeronautical propulsion device (10), as the claimed invention, and teaches wherein a plurality of variable guide vanes (51) are configured as inlet guide vanes (to fan 32) along with a set of outlet guide vanes (53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of variable guide vanes of Shattuck and to be configured as inlet guide vanes as taught by Adamson and modified with corresponding outlet guide vanes as further taught by Adamson, so as to modulate the flow of air over the fan of Shattuck (see col 4, ll 32-37 of Adamson).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0014977 to Shattuck (Shattuck) in view of US 8,314,505 to McLoughlin et al. (McLoughlin) and in view of US Patent 7,223,066 to Rockley (Rockley) as applied to claims 1 and 13 above, and further in view of US Patent 4,430,043 to Knight et al. (Knight).
In Reference to Claim 8

Knight is also related to a variable guide vane system (10) to an aeronautical propulsion device (device of figure 1), as the claimed invention, and teaches wherein each attachment device of a plurality of attachment devices (as seen in figure 3) includes an inner race (surface of 31 relative to 32) attached to a base (of 10) of each variable guide vane of the plurality of variable guide vanes (10) and an outer race (surface of housing portion to the right and left of 32 in figure 3) attached to a frame member (housing, not labeled) of the propulsion device (1), and wherein each attachment device additionally includes one or more bearing members (32) positioned between the inner race and the outer race.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of attachment devices of Shattuck to have a bearing system as taught by Knight, so as foster rotation of the vanes of Shattuck and reduce wear to attachment portions (i.e. as predictable of a bearing system, see also col 4, ll 31-34 of Knight).
In Reference to Claim 20

Knight is also related to a variable guide vane system (10) to gas turbine engine (figure 1), as the claimed invention, and teaches wherein each attachment device of a plurality of attachment devices (as seen in figure 3) includes an inner race (surface of 31 relative to 32) attached to a base (of 10) of each variable guide vane of the plurality of variable guide vanes (10) and an outer race (surface of housing portion to the right and left of 32 in figure 3) attached to a frame member (housing, not labeled) of the propulsion device (1), and wherein each attachment device additionally includes one or more bearing members (32) positioned between the inner race and the outer race.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of attachment devices of Shattuck to have a bearing system as taught by Knight, so as foster rotation of the vanes of Shattuck and reduce wear to attachment portions (i.e. as predictable of a bearing system, see also col 4, ll 31-34 of Knight).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0014977 to Shattuck (Shattuck) in view of US 8,314,505 to McLoughlin et al. (McLoughlin) and in view of US Patent 7,223,066 to Rockley (Rockley) as applied to claim 13 above, and further in view of view of US Patent 5,630,701 to Lawer (Lawer).
In Reference to Claim 18
Shattuck, as modified by McLoughlin, and Rockley, discloses the gas turbine engine of claim 13, except, wherein the pitch change mechanism includes a rack and pinion system.
Lawer is also related to a pitch change mechanism (20, 22) for varying a variable vanes (16), as the claimed invention, and teaches wherein the pitch change mechanism includes a rack (20) and pinion gear system (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension arm and pitch change mechanism, of Rockley as modifying of Shattuck, to be a rack and pinion system as taught by Lawer, so as to more accurately pitch to correct variable vane angles and reduce deviations from propeller performance of Shattuck by using a rack and pinion gear system as taught by Lawer (see Lawer col 1, ll 34-45).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0291285 to Gallet (Gallet) in view of US Patent Application Publication 2010/0014977 to Shattuck (Shattuck) and in view of US Patent 7,223,066 to Rockley (Rockley).
In Reference to Claim 22
Gallet discloses a boundary layer ingestion fan (10) for an aircraft (1) defining a radial direction (from X radially up of figure), the boundary layer ingestion fan configured to be mounted at an aft end (see figures 1 and 2) of the aircraft and comprises: 
a fan (10) including a plurality of fan blades (20b) for providing a flow of air in a flow path (22) outboard of a fuselage of the aircraft (2) in a radial direction.
Gallet does not teach a plurality of variable guide vanes for directing air from the fan in a desired direction, each variable guide vane of the plurality of variable guide vanes defining an inner end along the radial direction, the inner end comprising a base, and an outer end along the radial direction, each variable guide vane attached at the inner end in a rotatable manner to a housing of the boundary layer ingestion fan; and a pitch change mechanism positioned within the fuselage of the aircraft and mechanically coupled to each variable guide vane for changing a pitch of each variable guide vane; wherein each variable guide vane includes an extension arm extending axially outward directly from a side of the base of the variable guide vane, and the pitch change mechanism is positioned aft of the base of the variable guide vane in an axial direction and aligned with the base of the variable guide vane in the radial direction, the pitch change mechanism attached to the extension arm.
Shattuck is also related to a propulsion device (10) to and aircraft (not shown but see paragraph [0009]) with a plurality of fans (32), as the claimed invention, and teaches a plurality of variable guide vanes (42) for directing air from the fan in a desired direction (along A, see paragraph [0002]), each variable guide vane of the plurality of variable guide vanes defining an inner end (44) along the radial direction, the inner end 
a pitch change mechanism (44, see paragraph [0013]) positioned within the housing (of 10) and mechanically coupled to each variable guide vane for changing a pitch (see paragraph [0013]) of each variable guide vane (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boundary layer ingestion fan (i.e. essentially the engine) of Gallet to have a plurality of variable guide vanes as taught by Shattuck and with a pitch change mechanism positioned within the fuselage of the aircraft (i.e. vanes mounted aft of 20b of Gallet and within the housing portion between 24 and 26 of Gallet), so as to recover swirl energy of the propeller(s) of Gallet by straightening slipstream from the propeller(s) by using variable vanes as taught by Shattuck (see paragraph [0002] of Shattuck).
Gallet as modified by Shattuck do not teach wherein each variable guide vane includes an extension arm extending axially outward directly from a side of the base of the guide vane, and the pitch change mechanism is positioned aft of the base of the variable guide vane in an axial direction and aligned with the base of the variable guide vane in the radial direction, the pitch change mechanism attached to the extension arm.
Rockley is also related to a variable guide vane (38) with a pitch change mechanism (66) to change the pitch of the variable guide vanes (see col 4, ll 29-32), as the claimed invention, and teaches wherein each variable guide vane includes an 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the variable guide vane of Shattuck, as modifying of Gallet, to have an extension arm and pitch change mechanism attached thereto as taught by Rockley, so as to position the pitch change mechanism and to predictably pitch the variable guide vane of Shattuck as modifying of Gallet (see col 4, ll 44-46 of Rockley).
In Reference to Claim 23
Gallet, as modified by Shattuck, and Rockley, discloses the boundary layer ingestion fan of claim 22, further comprising an outer nacelle (26, Gallet) surrounding the fan (20b, Gallet) and defining at least in part the flow path (26, Gallet), wherein the outer end of each variable guide vane (42 as taught by Shattuck) is separated (42 as only being mounted at one end as taught by Shattuck) from the outer nacelle (26, Gallet with the propulsion device 10 as modified to incorporate the variable vanes as taught by Shattuck).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0014977 to Shattuck (Shattuck) in view of US 8,314,505 to McLoughlin et al. (McLoughlin) and in view of US Patent  as applied to claim 1 above, and further in view of US Patent 3,861,822 to Wanger (Wanger).
In Reference to Claim 24 
Shattuck, as modified by McLoughlin, and Rockley, discloses the aeronautical propulsion device of claim 1, except, wherein the pitch change mechanism is configured for changing a pitch of one or more variable guide vanes of the plurality of variable guide vanes relative to one or more remaining variable guide vanes of the plurality of variable guide vanes.
Wanger is also related to a variable guide vane system to an aeronautical propulsion device (see abstract), as the claimed invention, and teaches wherein a pitch change mechanism (as seen in figures 2 and 3) is configured for changing a pitch of one or more (three as seen in figure 2) variable guide vanes (top or bottom set of 22 as seen in figures 2 and 3, see also abstract) of the plurality of variable guide vanes (22) relative to one or more remaining (of other sets of the vanes) variable guide vanes of the plurality of variable guide vanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable guide vanes of Shattuck as modified configured for changing a pitch of one or more variable guide vanes of the plurality of variable guide vanes relative to one or more remaining variable guide vanes of the plurality of variable guide vanes as taught by Wanger, so as to improve the performance of the variable vanes of Shattuck in compensating for variations in the angle of attack (see Wanger col 1, ll 38-55).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control and pitching mechanisms for variable pitch vanes, using gearing for pitch change, and the mounting of engine in the aft section of a fuselage on an aircraft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747